Title: To James Madison from James Maury, 24 January [February] 1789
From: Maury, James
To: Madison, James


Dear Sir,
Liverpool Jany [February] 24. 1789
Since my letter of the 20th August I have the Honor of your much esteemed favor of 3 July with the Fœderalist, for which I am particularly obliged to you, as also for your very interesting Information of the State of our politicks.
I now have the pleasure to hand you Sales of your eight Hhds Tobaccoe by the Venus with Account Current, the Balance of which you may draw for when you please—if you wish it in the way of a Bill of Exchange it may be some Advantage to you to make payable in London; which you are at full Liberty to do. Your Tobaccoe was all heavy & well adapted for Africa & Flanders which are generally favorable Circumstances to the Owner. This is by the Venus in my Employ and should it again suit your Convenience to try this Market, I shall be much obliged by your kind Assistance to this Vessell. I am with great Esteem & respect Dr Sir your most obt Sert
James Maury
 
[First Enclosure]
Liverpool 19th: Feby: 1789
Account Sales of Eight Hogsheads of Tobacco received by Venus from Virginia on accot. of Hon. James Madison Junr. Esq


1788













th











Sepr.
10
Wagner & Busch
I M
No 18
1301
2
1299
@
3d ⅌
£16. 4.9



   20
V: Busigny
"
6
1184
2
1182

3⅜.
 16.12.5



   27
Joseph Taylor
"
3
1216
2
1214

3½.
 17.14.1




J: L: Ryngaut
"
7
1284
2
1282
@
3⅜ more 6¾
 18. 1. 1½


Octr.
6
J: & W. Mathews
"
2
1206
2
1204

3½
 17.11.2




   10
J: C: H: Garbers
"
1
1221
2
1219






   


4
1192
2
1190






   


5
1229
2
1227.






   





3636

3¼d
  49. 4.9 












£135. 8.3½


Charges



Freight @ 40/. Mark 1/

£16. 1.—



Landing & port charges Including Insurance from fire @ 7/6
}
3.—.—



Commission @ 21/

  8. 8.—
   27. 9.—




Nt proceeds.
£107.19.3½ 


Errors Excepted





 [Second Enclosure]
Liverpool 19th. Feby 1789.


Dr.
The Honble. Jas. Madison Junr. Esqr. in acct. Currt. with Jas. Maury
   Cr.


1788





1788





Aug:
20
To
prem: of Insurance on eight hogsheads Tobacco ⅌ Venus
}
£ 2. 6.—
Feb: 19
By nt. proceeds eight hhds Tobacco ⅌ Venus
}
£107.19.3½


Sep:
6
"
Fonte. Maury pd.duty on ditto
}
3.—.—






 "
29
"
your draft on me due this day
}
60.—.—






1789











Feb:
19
"
Balance carried down
}
  42.13.3½











£107.19.3½



£107.19.3½








By Balance due you
42.13.3½







 E. E.






J. Maury
